Cassoday, J.
The papers in the cause not having been transmitted to the clerk of the circuit court for Ashland county within twenty days from the time of making the order changing the place of trial, and the time for such transmission not having been extended, such order would have been deemed vacated had the irregularity not been waived by the defendant. Sec. 2627,'R. S. The defendant’s subsequent notice of motion in the circuit court for Ashland county for leave to amend his answer, and his written offer to allow judgment to be taken against him for a specified sum in that court, were, in our opinion, a waiver of such irregularity, and a submission to the jurisdiction of that court. Montgomery v. Scott, 32 Wis. 249; Carpenter v. Shepardson, 43 Wis. 406; Maxwell v. Kennedy, 50 Wis. 645. It is not claimed that the subject matter of the suit was such as to preclude that court from taking jurisdiction. The alleged want of jurisdiction was based wholly upon the mere failure to transmit the papers within the specified time. It was competent for the defendant to waive such an irregularity, and he did it effectually.
By the Court.— The order of the circuit court is affirmed.